02/14/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 21-0615



                             No. DA 21-0615

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

RICKY JOE BRENDT,

           Defendant and Appellant.


                                 GRANT

     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until March 16, 2022, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                February 14 2022